DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
While the amended claims appear to contain allowable subject matter, the further search and consideration of the 101 argument could not be completed in less than 2 hours. 
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
Regarding Claims 1, 3, and 4, the applicant has argued that when viewed based on "their character as a whole" and "considered in light of the specification," rather than being oversimplified to their "gist" or "core principles," as instructed by the Federal Circuit and USPTO guidance, claims 1, 3 and 4 are not abstract. Rather, they are directed to an improvement in the functioning of a "blood circulation detection apparatus," as in independent claim 1. The examiner respectfully contends when viewed based on "their character as a whole" and "considered in light of the specification," rather than being oversimplified to their "gist" or "core principles," as instructed by the Federal Circuit and USPTO guidance, the claims still are directed to an abstract idea, as will be explained below. 
The applicant has argued that the claimed functions of, and relationships between, the recited limitations of independent claim 1 improves the functioning of the "blood circulation detection apparatus" as recited by claim 1 by "detecting the blood circulation using a regular pulse wave [where the] the blood-circulation detection accuracy can be improved." While the examiner acknowledges this may be an improvement in prior technology (depending on further search examination), this argument is not commensurate with the scope of the claimed invention. The examiner presumes the pulse wave may be determined as regular by the pulse wave evaluation apparatus 10 as taught on page 8, lines 2-4 of the applicant’s specification, but nowhere in the amended claims does the word “regular” appear and thus, this limitation cannot be considered as relevant to whether or not the claims are eligible under 35 U.S.C. § 101.
Enfish and DDR Holdings that the Federal Circuit determined to be "directed to a specific improvement in the way computers operate" and directed to a "claimed solution [that] is necessarily rooted in computer technology in order to overcome a problem specifically arising in" that specific technology and, therefore, not abstract. The examiner respectfully notes that the claims, when considered as a whole, are not directed to a specific improvement in the way computers in general operate, but instead are directed to a claimed improvement in prior technology that utilizes computers as argued by the applicant. In other words, the claimed process does not improve the function of computing itself; rather, it uses the processing power of computing to improve something else, i.e. in this case, blood circulation detection accuracy. 
The applicant has argued that the Office provides no substantive reasoning or explanation to support the conclusion that" [t]he claim is directed to an abstract idea”, and that the concluding statement on pages 5-6 of the most recently mailed Office Action is a conclusory statement without any substantive analysis that falls well short of the requirements set forth by the USPTO for rejections under 35 U.S.C. § 101, and seriously prejudices Applicant's ability to meaningfully respond to the rejection. The Examiner respectfully acknowledges this argument and herein provides an expounded explanation to justify a rejection under 35 U.S.C. § 101. 
The most recently mailed Office Action has a clear mapping of claim elements to abstract ideas that can be performed in the human mind (p. 4-5). This satisfies Step 1 and Prong One of Step 2A of the USPTO Memorandum issued on February 7, 2019. To clarify for the applicant, the examiner is interpreting that even the claim as a whole, which is a processor configuration of detecting blood circulation, to be an abstract idea that can be performed in the human mind, as the human mind is capable of taking in input from hands, eyes, and ears that detect blood pulses, optical signals, or audio signals representing measurements, and detecting blood circulation. Prong Two of Step 2A is the inquiry if the recited judicial exception is integrated into a practical application of the stated exception. As explained above, the examiner is not considering the "detecting the blood circulation using a regular pulse wave 

In conclusion, the examiner believes the amended claims to clearly recite an abstract idea, not recite additional elements that integrate the abstract idea into a practical application, nor recite additional elements or inventive concepts that amount to significantly more than the judicial exception when examined under the USPTO Memorandum issued on February 7, 2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791